DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-8, 10-11, 13, 15, 17, 19, 21, 24-25, 27, 29-37, 39-45 and 47-49 are pending in the application.  Claims 9, 12, 14, 16, 18, 20, 22-23, 26, 28, 38, 43 and 46 are cancelled.
Priority
	This application claims priority to U.S. Provisional Application No. 63/086,776 filed 
October 2, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2022 and 04/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 11, 29, 31, 33 and 35-36 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 recites (in part) the phrase “wherein the disease or disorder is an immunological or inflammatory disorder”.  Non-limiting discussion of KRAS mutations found in immunological and inflammatory disorders at p. 56 (lines 24-27) is acknowledged; however, this non-limiting discussion fails to clearly apprise an ordinary artisan of the full scope claimed, as there is no agreed-upon definition of “immunological and inflammatory disorders” in the art, rendering the claim indefinite.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites the broad recitation Ras-associated lymphoproliferative disorder, and the claim also recites juvenile myelomonocytic leukemia which appears to be the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 13, 17, 19, 21, 24-25, 27, 30, 32, 34, 37, 39-41, 45 and 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/248095 A1 (effective filing date 05 June 2020).
The reference (Abstract and throughout) discloses inhibitors of one or more isoforms of RAS, including compound 16 of Formula I on p. 45: 
    PNG
    media_image1.png
    212
    176
    media_image1.png
    Greyscale
.
Regarding claims 1-5, 10, 13, 15, 17, 19, 21, 24-25, 27, 32 and 34, X is N, R1 is H, R2 is halo, R3 is 6-membered heteroaryl substituted with 2 C1-6 alkyl (R30) groups, R4 is 6-membered heterocycloalkyl substituted with 2 R40 groups, where one R40 group is C1 alkyl substituted with R41, where R41 is CN, and another R40 group is C(O)Rb40 , where Rb40 is C2 alkenyl, where Rb40 is further substituted with R41, where R41 is halo, and where Cy is C6 aryl (phenyl) substituted with 2 R10, where one R10 is halo and another R10 is ORa10, where Ra10 is H. 
Regarding claim 30, compound 14 of Formula (I) is disclosed on p. 45: 
    PNG
    media_image2.png
    233
    153
    media_image2.png
    Greyscale
, where one instance of R41 is halo and a second instance is OH.
As to claim 39, the reference envisions pharmaceutical compositions comprising excipients (see [0116]).
Regarding claim 40, the inhibitors are tested against KRAS (see, for example, [0321], claim 37).
Regarding claim 41, the inhibitors are designed for administration to a patient (see, for example [0146]).
Regarding claims 45 and 47-48, the reference teaches treatment of various forms of cancer, including a range of carcinomas (see [0108]), e.g. colorectal cancer and multiple myeloma.
Regarding claim 49, the disclosed covalent inhibitors are designed to treat diseases or disorders associated with KRAS harboring a KRAS G12C mutation (Abstract; [0006], [0321], [0331]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as unpatentable over WO 2021/248095 A1 (effective filing date 05 June 2020).
The teachings of WO 2021/248095 A1 are set forth above.  Regarding claim 6, the reference does not disclose KRAS inhibitors of Formula (I), where R4 is 
    PNG
    media_image3.png
    101
    77
    media_image3.png
    Greyscale
, where m is 0, 1 or 2 and n is 1, 2 or 3.  The disclosed compounds of WO 2021/248095 A1 are based on Formula (II) (p. 16, [0049]): 
    PNG
    media_image4.png
    271
    218
    media_image4.png
    Greyscale
, where R4 corresponds to 
    PNG
    media_image5.png
    152
    157
    media_image5.png
    Greyscale
, where “A” is a 4-12 membered saturated or partially saturated monocyclic ring [0043] and where m is 0.  The exemplified compounds comprise a piperidine ring at R4, for example, compound 14 (p. 45; see above): 
    PNG
    media_image6.png
    107
    133
    media_image6.png
    Greyscale
, which fails to meet the structural limitations of claim 6, where only one carbon atom occurs between the ring attachment point and the piperidine N.  Accordingly, the piperidine N in the prior art is essentially a position isomer of the claimed compound.  
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
In the current instance, the generic teaching is an N-containing heterocycle with no clear specification of the position of the N atom in the R4 ring.  Accordingly, a person of ordinary; skill in the art at the time the application was effectively filed would have found it obvious, in view of the cited case law, to produce and test compounds having R4 ring variants of any or all of those corresponding to n of 1, 2 or 3 as recited in claim 6.
Claims 42 and 44 are rejected under 35 U.S.C. 103 as unpatentable over WO 2021/248095 A1 (effective filing date 05 June 2020) in view of FERNANDEZ-MEDARDE (Genes & Cancer 2011 2(3):344-358). 
WO 2021/248095 A1 teaches treatment of KRAS-dependent disorders, but fails to teach specifically wherein the disease or disorder is an immunological or inflammatory disorder.  However, KRAS mutations were found in immunological and inflammatory disorders according to Fernandez-Medarde, such as Ras-associated lymphoproliferative disorder or juvenile myelomonocytic leukemia caused by somatic mutations of KRAS.  Accordingly, a person or ordinary skill in the art at the time the application was effectively filed would have found it obvious to use the currently-claimed KRAS inhibitors in a method of treatment of disorders of these types, with a reasonable expectation of success.
Examiner’s Comment
	Reference WO 2021/219090 A1 (filing date 29 April 29 2021) and associated priority document (CN 202010354434.7; filed 29 April 2020) are noted as highly-relevant prior art to the current application.  It is further noted that the following recitation in the information disclosure statement of 03/22/2022 as follows:

    PNG
    media_image7.png
    40
    631
    media_image7.png
    Greyscale
 appears to have been incorrectly transcribed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625